            Case 2:19-cv-00856-GMN-DJA Document 86 Filed 09/12/19 Page 1 of 5



 1   RILEY A. CLAYTON
     Nevada Bar No. 005260
 2   rclayton@lawhjc.com

 3            HALL JAFFE & CLAYTON, LLP
                    7425 PEAK DRIVE
 4              LAS VEGAS, NEVADA 89128
                      (702) 316-4111
 5                  FAX (702)316-4114

 6   Attorneys for Defendants, CEC, PHWLV, LLC;
     Ethan Thomas
 7
                                     UNITED STATES DISTRICT COURT
 8
                                             DISTRICT OF NEVADA
 9
      LATONIA SMITH,                                        CASE NO.:      2:19-cv-00856-GMN-DJA
10
                             Plaintiff,
11                                                          DEFENDANTS’, CAESARS
      vs.                                                   ENTERTAINMENT CORPORATION’S;
12                                                          PHWLV, LLC d/b/a PLANET
      CAESARS ENTERTAINMENT                                 HOLLYWOOD RESORT AND CASINO’S;
13    CORPORATION a Delaware corporation;                   AND ETHAN THOMAS’, OPPOSITION TO
      PHWLV, LLC d/b/a PLANET HOLLYWOOD                     PLAINTIFF’S MOTION TO STRIKE
14    RESORT AND CASINO, a Nevada limited                   NEW/IRRELEVANT ARGUMENTS/CASE
      liability company; SHANNON PIERCE;                    LAW SPECIFIC TO ANTI-SLAPP
15    ETHAN THOMAS                                          MOTIONS (ECF NO. 80)
16                           Defendants.
17

18          Defendants, Caesars Entertainment Corporation (“CEC”), PHWLV, LLC d/b/a Planet

19   Hollywood Resort And Casino (“PHWLV”), and Ethan Thomas (“Mr. Thomas”) (collectively referred

20   to as “PHW”), by and through their counsel of record, Hall Jaffe & Clayton, LLP, hereby file this

21   Opposition to Plaintiff’s Motion to Strike New/Irrelevant Arguments/Case Law Specific to Anti-SLAPP

22   Motions (ECF No. 80).

23          Plaintiff’s “Motion to Strike” should be denied because such a procedure is generally disfavored,

24   and even more so in this case, when PHW cannot even ascertain from Plaintiff’s confusing document

25   (ECF 80) what, exactly, she is intending to have stricken. By failing to even reference what Plaintiff

26   intends to have “stricken,” coupled with the fact that Plaintiff provides no legal support for such a

27   request, this Court should deny Plaintiff’s Motion to Strike.

28
           Case 2:19-cv-00856-GMN-DJA Document 86 Filed 09/12/19 Page 2 of 5



 1             This Opposition is made and based upon the pleadings and papers on file herein, the following

 2   memorandum of points and authorities, and any oral argument allowed at the time of hearing on this

 3   matter.

 4                  MEMORANDUM OF POINTS AND AUTHORITIES

 5   I.        LEGAL ARGUMENT

 6             A.     Brief Factual Overview Relevant to the Motion to Strike (ECF 80).

 7             Given the never-ending barrage of recent court filings submitted by Plaintiff, including Plaintiff’s

 8   one-sided, but erroneous, recitation of the history of these interrelated cases in Plaintiff’s Motion to

 9   Strike (ECF 80, pp. 1-2), PHW understands that the Court is intimately familiar with this general

10   background of this case; thus, PHW will not reiterate the background facts of this case here. Suffice it to

11   say that PHW vehemently disagrees with Plaintiff’s version of events. However, for purposes of the

12   instant Motion to Strike, PHW must point out that Plaintiff only provided this Court with a total of three

13   sentences in her brief in support of her request that certain arguments and case law relating to the SLAPP

14   lawsuit be stricken. The entirety of Plaintiff’s position is captured in the following excerpt:

15             Defense also argues again, even inserting new arguments, that Plaintiff’s lawsuit is a
               SLAPP lawsuit. Since Plaintiff has already addressed this argument, including the ways
16             in which defendants have failed to meet all prongs in categorizing Ms. Smith’s suit as a
               SLAPP suit, in depth, in her Opposition to the motion to dismiss, Plaintiff will not
17             readdress the argument herein. In fact, Ms. Smith moves to strike defense’s new
               arguments/attached case law concerning references to the SLAPP suit as it is irrelevant to
18             Plaintiff’s Motion for Leave to Amend her Complaint and is only being used by defense
               to add on to their earlier Motion to Dismiss.
19
     (ECF 80, p. 3:1-7). Notably, Plaintiff does not identify a single citation to a filed document where PHW
20
     purportedly inserted “new arguments” or “attached case law” concerning Plaintiff’s SLAPP suit. (ECF
21
     80). Likewise, Plaintiff does not cite a single case, statute, or rule in her Motion to Strike to support her
22
     request to strike PHW’s arguments or case law. Id. Thus, because Plaintiff’s Motion to Strike is
23
     completely devoid of any factual substance or legal reasoning to support her request, the Court should
24
     readily conclude that the Motion to Strike lacks merit, and should be denied. See e.g., Mag Instrument,
25
     Inc. v. JS Prod.’s, Inc., 595 F. Supp. 2d 1102, 1106 (C.D. Cal. 2008)(holding that motions to strike are
26
     disfavored and should be granted sparingly).
27

28

                                                            2
             Case 2:19-cv-00856-GMN-DJA Document 86 Filed 09/12/19 Page 3 of 5



 1           B.      PHW’s Opposition to Plaintiff’s Cross Motion for Leave to Amend (ECF 69)
                     Properly Addresses Plaintiff’s Motion To Amend, And All Arguments And Legal
 2                   Authority Cited Therein Are Appropriate.

 3           In light of Plaintiff’s suggestion that PHW purportedly made “new arguments” or cited to

 4   “irrelevant case law” in opposing Plaintiff’s Motion for Leave to Amend, PHW has carefully reviewed

 5   its prior brief (ECF 69) and can affirm, unequivocally and without hesitation, that the points and

 6   authorities submitted therewith are factually accurate and legally supported. Indeed, there is nothing in

 7   PHW’s Opposition to the Motion for Leave to Amend that can, in any way, be characterized as

 8   improperly presenting “new arguments” or “irrelevant case law.” Rather, PHW’s opposition to the

 9   motion for leave to amend is meritorious because Plaintiff’s proposed amended complaint: (1) violates

10   Nevada’s Anti-SLAPP statute and Nevada’s absolute litigation privilege; and (2) her additional/new

11   claims for “civil conspiracy” and “breach of confidentiality” are futile because they fail to assert

12   cognizable claims under Nevada law. See e.g., Gotham v. World Sav. Bank, FSB, 2011 WL 4761406, *2

13   (D. Nev. 2011) citing Forman v. Davis, 371 U.S. 178, 172 (1962)(holding that a motion for leave to

14   amend may be denied when, among other things, a proposed amended complaint is futile).

15           Indeed, PHW, like any party opposing a motion for leave to amend, must demonstrate how/why

16   the proffered claims are either defective in light of an outright legal defense (e.g., in violation of a statute

17   of limitations or, like here, in violation of Nevada’s Anti-SLAPP statute and Nevada’s absolute litigation

18   privilege), or through pointing out how the specific allegations in the complaint fail to assert cognizable

19   claims. This is exactly what PHW did here, and why its Opposition to the Motion for Leave to Amend

20   cannot, in any way, be characterized as improperly raising “new arguments” or asserting “irrelevant case

21   law.”

22           To conserve time and judicial resources, PHW will simply refer this Court to is Opposition to the

23   Cross Motion for Leave to Amend (ECF 60) and let the brief speak for itself. Upon reviewing that

24   document, if necessary, this Court should conclude that Plaintiff’s Motion to Strike is improper and

25   should be denied.

26   ///

27

28   ///

                                                            3
            Case 2:19-cv-00856-GMN-DJA Document 86 Filed 09/12/19 Page 4 of 5



 1   III.   CONCLUSION

 2          By failing to even reference what Plaintiff intends to have “stricken,” coupled with the fact that

 3   Plaintiff provides no legal support for such a request, this Court should deny Plaintiff’s Motion to Strike.

 4          Dated this 12th day of September, 2019.

 5                                                         HALL JAFFE & CLAYTON, LLP

 6

 7                                                         By /s/ Riley A. Clayton
                                                              RILEY A. CLAYTON
 8                                                            Nevada Bar No. 005260
                                                              7425 Peak Drive
 9                                                            Las Vegas, Nevada 89128
                                                              Attorneys for Defendants, CEC; PHWLV, LLC;
10                                                            Ethan Thomas

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          4
           Case 2:19-cv-00856-GMN-DJA Document 86 Filed 09/12/19 Page 5 of 5



 1                                        CERTIFICATE OF SERVICE

 2          Pursuant to Rule 5(b) of the Federal Rule of Procedure, I hereby certify under penalty of perjury

 3   that I am an employee of HALL JAFFE & CLAYTON, LLP, and that on the 12th day September, 2019,

 4   the foregoing DEFENDANTS’, CAESARS ENTERTAINMENT CORPORATION’S; PHWLV,

 5   LLC d/b/a PLANET HOLLYWOOD RESORT AND CASINO’S; AND ETHAN THOMAS’,

 6   OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE NEW/IRRELEVANT

 7   ARGUMENTS/CASE LAW SPECIFIC TO ANTI-SLAPP MOTIONS (ECF NO. 80) was served

 8   upon the parties via the Court’s CM/ECF e-filing and service program, and via U.S. Mail, addressed as

 9   follows, noting that Plaintiff is in proper person:

10                                                 Latonia Smith
                                             9748 Canyon Landing Ave.
11                                             Las Vegas, NV 89166
                                             Plaintiff in Proper Person
12
                                                Alex Fugazzi, Esq.
13                                             SNELL & WILMER
                                     3883 S. Howard Hughes Pkwy., Unit 1100
14                                           Las Vegas, Nevada, 89198
                                           Attorney for Shannon Pierce
15

16                                            /s/ Joann DeJonge
                                 _________________________________________
17                                             An Employee of
                                        HALL JAFFE & CLAYTON, LLP
18

19

20

21

22

23

24

25

26

27

28

                                                           5
